Case 0:20-cv-60099-RKA Document 1 Entered on FLSD Docket 01/16/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURTS
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                              CASE NO:
 MARINA DSOUZA,

         Plaintiff,
 vs.

 MSC CRUISES, S.A.,

       Defendant.
 ___________________________________/

                                            COMPLAINT

         COMES NOW the Plaintiff, MARINA DSOUZA, by and through her undersigned

 counsel and sues the Defendant, MSC CRUISES, S.A., hereinafter referred to as MSC, and

 alleges as follows:

         1.       This is an action for damages in excess of Seventy-Five Thousand ($75,000.00)

 Dollars, exclusive of attorney’s fees and costs.

         2.       That at all times material, the Plaintiff, MARINA DSOUZA, was a citizen of

 California.

         3.       That at all times material, the Defendant, MSC, was a foreign citizen for diversity

 purposes.

         4.       That this court has diversity jurisdiction pursuant to 28 USC §1332.

         5.       That in the alternative, this action arises out of the General Maritime Law

 jurisdiction of the court as contained in 28 USC §1333.

         6.       That this Court has persomal jurisdiction over the parties because they have

 agreed to litigate their dispute in a court Broward County that has subject matter jurisdiction over

 their dispute.

                                                    1
Case 0:20-cv-60099-RKA Document 1 Entered on FLSD Docket 01/16/2020 Page 2 of 4



          7.     That this Court is the proper forum located in the proper venue pursuant to the

 terms and conditions of MSC’s ticket of passage.

          8.     That at all times material, the Defendant, MSC, was the owner and/or operator of

 the cruise ship, MSC DIVINA.

          9.     That on or about December 20th , 2018 the Plaintiff, MARINA DSOUZA,

 boarded the MSC DIVINA in Miami, Florida for a ten-day cruise.

          10.    That on or about December 22nd , 2018, the Plaintiff, MARINA DSOUZA, was

 on Deck 14 of Defendant’s vessel when she slipped and fell on a wet floor, sustaining serious

 injuries, including a fracture of the left distal radius requiring surgery.

          11.    That at all times material hereto, the Defendant owed a duty of reasonable care

 under the circumstances to its passengers, including the Plaintiff, as well as a duty to provide

 safe walking surfaces, to maintain its premises in a reasonably safe condition and to warn of

 hazards about which it knew or should have known if it had exercised reasonable care.

          12.    That the defendant, MSC, breached its duty of reasonable care which it

 owed to the Plaintiff and was negligent in one or more of the following ways:

                 (a) In allowing a dangerous condition to exist, to wit, wet and unreasonably

 slippery floor, about which it knew or should have known in the exercise of reasonable care;

                 (b) In failing to take properly inspect and take appropriate measures to prevent the

 floor from becoming wet and unreasonably slippery despite prior knowledge that it was prone to

 do so;

                 (c) In failing to maintain the floor in a reasonably safe condition;

                 (d) In failing to provide safe walking surfaces for its passengers, including the

 Plaintiff;



                                                    2
Case 0:20-cv-60099-RKA Document 1 Entered on FLSD Docket 01/16/2020 Page 3 of 4



                (e) In failing to provide an adequate method for passengers to dry their shoes

 before encountering the wet and unreasonably slippery flooring;

                (f) In failing to cordon off the area where Plaintiff slipped and fell;

                (g) In failing to take appropriate measures to improve the floor’s safety after other

 passengers had slipped and fallen there on prior cruises;

                (h) In failing to warn the Plaintiff of a dangerous condition about which it had

 knowledge greater to that of the Plaintiff.

        13.     That Defendant knew about the dangerous conditions of the floor or they had

 existed long enough that it should have known about them had it exercised reasonable care

        14.     That as a direct and proximate result of the negligence of the Defendant herein,

 the Plaintiff suffered bodily injury and resulting pain and suffering, disability, disfigurement,

 mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical

 and nursing care and treatment, loss of earnings, loss of capacity to earn money, and aggravation

 of a known or unknown previously existing condition. The losses are either permanent or

 continuing in nature and the Plaintiff will continue to suffer the losses in the future.

        WHEREFORE, Plaintiff demands judgment for damages against the Defendant together

 with costs of this action, prejudgment interest, and any other relief deemed just and appropriate

 by this Honorable Court. Furthermore, Plaintiff demands trial by jury of all matters so triable as a

 matter of right.

 Dated: January 16, 2020




                                                   3
Case 0:20-cv-60099-RKA Document 1 Entered on FLSD Docket 01/16/2020 Page 4 of 4



                                    Respectfully submitted,

                                    WAKS & BARNETT, P.A.
                                    Attorneys for Plaintiff
                                    9900 SW 107th Ave., #101
                                    Miami, FL 33176
                                    Tel: (305) 271-8282
                                    Fax: (305) 595-9776

                                    By: /s/ Joel M. Barnett__
                                        JOEL M. BARNETT
                                           FBN: 248428
                                        E-mail: waksbar@aol.com
                                                 Mary@waksbar.com




                                       4
